648 So. 2d 785 (1994)
James B. MASSEY, Appellant,
v.
STATE of Florida, Appellee.
No. 94-1849.
District Court of Appeal of Florida, Fifth District.
December 22, 1994.
Rehearing Denied January 25, 1995.
*786 James B. Massey, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Belle B. Turner, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
The summary denial of the defendant's Rule 3.800(a) motion to correct an illegal sentence in which the defendant alleged illegal consecutive habitual offender sentences under Hale v. State, 630 So. 2d 521 (Fla. 1993), cert. denied, ___ U.S. ___, 115 S. Ct. 278, 130 L. Ed. 2d 195 (Fla. 1994), is affirmed without prejudice for the defendant to seek relief in a properly filed Rule 3.850 motion. See Callaway v. State, 642 So. 2d 636 (Fla. 2d DCA 1994); Borders v. State, 643 So. 2d 110 (Fla. 2d DCA 1994).
DAUKSCH, COBB and GOSHORN, JJ., concur.